     Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CARLOS SANCHEZ,

                                          Plaintiff,

                v.                                                                   9:20-CV-0648
                                                                                     (GTS/ML)

MR. SHANLEY, et al.,

                                          Defendants.


APPEARANCES:

CARLOS SANCHEZ
Plaintiff, Pro Se
05-A-6204
Coxsackie Correctional Facility
P.O. Box 999
Coxsackie, NY 12051


GLENN T. SUDDABY
Chief United States District Judge

                                          DECISION AND ORDER

I.      INTRODUCTION

        Plaintiff Carlos Sanchez commenced this action by filing a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with an application to proceed in

forma pauperis. See Dkt. No. 1 ("Compl."); Dkt. No. 5 ("IFP Application").1 Thereafter,

plaintiff filed two letter motions requesting preliminary injunctive relief, and a motion to amend

and supplement the complaint. Dkt. No. 11 ("First Letter Motion for Injunctive Relief"); Dkt.


        1
          By Order entered on June 11, 2020, plaintiff's initial application to proceed IFP was denied as
incomplete and the action was administratively closed. Dkt. No. 3. Thereafter, plaintiff filed his IFP Application
and the Clerk was directed to reopen this action and restore it to the Court's active docket. See Dkt. Nos. 5, 6.
      Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 2 of 11



No. 12 ("Second Letter Motion for Injunctive Relief"); Dkt. No. 13 ("Motion to Amend").2

        By Decision and Order entered on July 27, 2020, this Court granted plaintiff's IFP

Application, but following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b), found that it was subject to dismissal for failure to state a claim upon

which relief may be granted. Dkt. No. 18 ("July 2020 Order"). The Court also denied the

Motion to Amend on the grounds that the proposed amended complaint was not a complete

pleading, and afforded plaintiff an opportunity to submit a proper amended complaint. Id. at

3-6, 21-22.3

        Thereafter, plaintiff filed an amended complaint, along with a letter request for court

assistance, a letter motion seeking injunctive relief in the form of a "restrict order[,]" and an

additional letter motion seeking injunctive relief ordering his placement into a prison program.

Dkt. No. 20 ("Letter Request for Court Assistance"); Dkt. No. 21 ("Am. Compl."); Dkt. No. 23

("Letter Motion for a Restrict Order"); Dkt. No. 24 ("Letter Motion for Program Placement").

By Decision and Order entered on November 3, 2020, the Court dismissed each of plaintiff's

Section 1983 claims, denied plaintiff's Letter Request for Court Assistance, Letter Motion for

a Restrict Order, and Letter Motion for Program Placement, and afforded plaintiff thirty (30)

days to submit a proper second amended complaint if he wished to proceed with this action.

Dkt. No. 27 ("November 2020 Order") at 6-16.

        Presently before the Court is plaintiff's second amended complaint. Dkt. No. 29




        2
            Plaintiff filed a proposed amended complaint with his Motion to Amend. See Dkt. No. 13-1 ("Prop. Am.
Compl.").
        3
          In light of the preliminary dismissal of plaintiff's complaint without prejudice, the Court denied the
requests for injunctive relief as moot. See July 2020 Order at 21-22.

                                                          2
      Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 3 of 11



("SAC").4

II.     SUFFICIENCY OF THE SECOND AMENDED COMPLAINT

        A.      The Amended Complaint and November 2020 Order

        In his amended complaint, plaintiff asserted allegations of wrongdoing that occurred

while he was in the custody of the New York State Department of Corrections and

Community Supervision ("DOCCS") at Coxsackie Correctional Facility ("Coxsackie C.F.").

See generally, Am. Compl.5

        The amended complaint was construed to assert the following claims against the

named defendants: (1) First Amendment retaliation claims against defendants Montgomery,

Crystal, and Shanley; (2) First Amendment free exercise claims against defendants

Montgomery and Shanley; and (3) Fourteenth Amendment equal protection claims against

defendants Montgomery, Crystal, Meigs, and Shanley. See November 2020 Order at 5.

        Following review of the amended complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b), plaintiff's Section 1983 claims were dismissed without prejudice for


        4
            After plaintiff submitted his second amended complaint, he filed three documents. See Dkt. Nos. 30,
31, 32. The first document, which is captioned as a "Motion," rehashes -- albeit in less detail -- the alleged
wrongdoing described in the second amended complaint, and requests that the Court "grant [plaintiff's] claim and
help [him] to stop all the abuse of power, descrimination [sic], threat, [and] harassment" he has experienced.
Dkt. No. 30. The second document, which is also captioned as a "Motion," details a letter plaintiff received from
defendant Crystal on December 15, 2020, denying his request for an adjustment in classification and transfer to
another facility, which plaintiff asks the Court to consider as "evidence of the abuse of power and descrimination
[sic] by [defendant] Crystal[.]" Dkt. No. 31. The third document details an unsuccessful effort made by plaintiff to
provide the Court with a copy of the aforementioned letter from defendant Crystal. Dkt. No. 32. As discussed
more fully below, the second amended complaint fails to state a claim upon which relief may be granted. As a
result, the Court need not, and will not, address the merits of these submissions. Insofar as plaintiff desires to
pursue one or more Section 1983 claims against defendant Crystal based on the alleged denial of plaintiff's
request for an adjustment in classification and transfer to another facility, plaintiff must commence a new action
regarding such allegations, which were not detailed in the second amended complaint.
        5
            As noted in the November 2020 Order, the allegations in the amended complaint were materially
similar to the allegations in the original complaint with respect to alleged events that occurred between May 1
and June 6, 2020, but the amended complaint also included new allegations of events that occurred before May
1, 2020, and after June 6, 2020, and named Corrections Captain Meigs as a defendant. Id. at 3-4.

                                                         3
      Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 4 of 11



failure to state a claim upon which relief may be granted. See November 2020 Order at 6-

16.

       B.     Review of the Second Amended Complaint

       Because plaintiff is proceeding in forma pauperis and is an inmate suing government

employees, his second amended complaint must be reviewed in accordance with 28 U.S.C.

§ 1915(e)(2)(B) and 28 U.S.C. § 1915A(b). The legal standard governing the dismissal of a

pleading for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b) was discussed at length in the July 2020 Order and it will not be restated in this

Decision and Order. See July 2020 Order at 2-4.

       Plaintiff's second amended complaint does not include any materially new allegations

regarding the events described in the amended complaint, but contains new allegations of

additional wrongdoing by defendants Montgomery, Crystal, and Meigs. The following

additional facts are set forth as alleged in the second amended complaint.

       On October 10, 2019, defendant Crystal visited plaintiff at "the A Block area" and

threatened to "lock [him] up if [he] continued writing program request[s]." SAC at 8-9. When

plaintiff advised defendant Crystal that he needed to complete the program, defendant

Crystal responded by stating, "I don't care faggot[.]" Id. at 9. At some unidentified point

thereafter, plaintiff was reinstated into the Food Services Training Program. Id. at 6, 8.

       On December 23, 2019, defendant Meigs stopped plaintiff in the hallway about his

request for placement in a dormitory, stated that homosexual inmates are not supposed to be

housed in a dormitory, and then threatened to "hurt" plaintiff "real bad" and "lock [him] up

under keeplock status[.]" SAC at 9. Defendant Meigs further advised plaintiff that he could

remove plaintiff from the Food Services Training Program, and would "hurt" plaintiff if he sent

                                                4
     Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 5 of 11



any additional letters to the Governor of New York. Id. at 9-10.

        On May 1, 2020, plaintiff was issued a misbehavior report, at the direction of

defendant Montgomery, for having an unauthorized "Santeria altar" in his cell. SAC at 6.

Thereafter, defendants Montgomery and Meigs told defendant Crystal to remove plaintiff

from the Food Services Training Program. Id. at 7-8.

        On June 6, 2020, defendant Montgomery encountered plaintiff on his way to his cell

block, called him a homophobic slur, and stated that he would "never . . . go back to [the]

Messhall Kitchen Program." SAC at 8. Apparently since this exchange, defendant

Montgomery has continued to "call [plaintiff] homophobic names" whenever she sees him.

Id. at 2.

        Liberally construed, the second amended complaint asserts the following claims

against the named defendants: (1) First Amendment retaliation claims against defendants

Montgomery, Crystal, Meigs, and Shanley; (2) First Amendment free exercise claims against

defendants Montgomery and Shanley; and (3) Fourteenth Amendment equal protection

claims against defendants Montgomery, Crystal, Meigs, and Shanley.

        For a more complete statement of plaintiff's claims, reference is made to the second

amended complaint.

        C.      Analysis

                1. Retaliation Claims Against Defendants Crystal and Meigs Based on
                   New Allegations6

                         (a) Crystal

        Insofar as plaintiff has asserted a new retaliation claim against defendant Crystal

         6
           The legal standard governing each of plaintiff's claims was discussed in detail in the July 2020 Order,
and will not be restated herein. See July 2020 Order at 11-20.

                                                         5
     Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 6 of 11



based on their alleged exchange on October 10, 2019, it is unclear whether plaintiff's

requests for re-admission into a training program constitute protected speech. In any event,

"it is well-established . . . that verbal harassment and derogatory comments by prison

workers aimed at an inmate, however unprofessional, do not rise to a level of constitutional

significance, and therefore cannot constitute adverse action sufficient to support a retaliation

cause of action." Reed v. Doe No. 1, No. 9:11-CV-0250 (TJM), 2013 WL 5441503, at *6

(N.D.N.Y. Sept. 27, 2013). Thus, defendant Crystal's alleged name calling is insufficient to

satisfy the adverse action requirement.

       In addition, with respect to defendant Crystal's alleged threat to lock plaintiff up for

requesting reinstatement into the Food Services Training Program, as a general matter, a

single isolated threat to place an inmate in restrictive confinement for filing a grievance,

without more, is not sufficient adverse action for purposes of a First Amendment retaliation

claim. See, e.g., Garcia v. Watts, No. 08-CV-7778, 2009 WL 2777085, at *11 (S.D.N.Y.

Sept. 1, 2009) (finding that threatening to file incident reports against inmate and place him in

SHU for filing grievances was not sufficient adverse action); Islam v. Goord, No. 05-CV-7502,

2006 WL 2819651, at *1, 5 (S.D.N.Y. Sept. 29, 2006) (finding that threatening to place an

inmate in involuntary protective custody for filing an employee misconduct report against

corrections officer was not sufficient adverse action); Pledger v. Hudson, No. 99-CV-2167,

2005 WL 736228, at *5 (S.D.N.Y. Mar. 31, 2005) (holding that no adverse action was present

even though the inmate alleged the defendant made threats of misbehavior reports and SHU

confinement). The second amended complaint is also devoid of any allegations which

plausibly suggest that (1) defendant Crystal threatened plaintiff in any respect either before

or after October 10, 2019, or (2) plaintiff was ever placed in restrictive confinement at

                                                 6
     Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 7 of 11




Coxsackie C.F. Furthermore, the allegations in the second amended complaint make clear

that at some point shortly after October 10, 2019, plaintiff was reinstated into the training

program, where he remained for several months. Under such circumstances, the Court has

no basis to plausibly infer that defendant Crystal's vague threat was likely to deter a similarly

situated individual of ordinary firmness from exercising his or her constitutional rights. See,

e.g., Hayes v. Dahlke, 976 F.3d 259, 274 (2d Cir. 2020) (holding that threatening statement,

unaccompanied by any subsequent action, and which did not prevent inmate from filing

additional grievances, was unlikely to deter a similarly situated individual of ordinary firmness

from exercising his or her constitutional rights, and therefore did not constitute adverse

action); Keitt v. New York State Dep't of Corrs. and Cmty. Supervision, No. 11-CV-0885,

2017 WL 9471826, at *10 (W.D.N.Y. Jan. 4, 2017) (finding that an isolated threat to file a

misbehavior report did not constitute an adverse action where the defendant never carried

out that threat); Wellington v. Langendorf, No. 12-CV-1019, 2013 WL 3753978, at *11

(N.D.N.Y. July 15, 2013) (Scullin, J.) (finding no adverse action where the defendant made a

vague verbal threat on one occasion, and did not repeat the threat or take any affirmative

action to suggest that she would do anything to act on the threat); cf. Gill v. Tuttle, 93 Fed.

App'x 301, 303-04 (2d Cir. 2004) (finding that the threat to "keep filing misbehavior reports"

against an inmate for filing could constitute adverse action, where the threat was preceded

by both the filing of such a misbehavior report and the placement of the inmate in disciplinary

confinement).

       Accordingly, plaintiff's retaliation claim against defendant Crystal based on their

alleged exchange on October 10, 2019, is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)

and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

                                                7
     Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 8 of 11




                      (b) Meigs

       Insofar as plaintiff has asserted a new retaliation claim against defendant Meigs based

on their alleged exchange on December 23, 2019, plaintiff's request for placement in a

dormitory does not satisfy the protected speech requirement. See, e.g., Livingston v.

Hoffnagle, No. 9:19-CV-0353 (GLS/CFH), 2019 WL 7500501, at *15 (N.D.N.Y. Nov. 8, 2019)

("[P]laintiff's request for protective custody, in effect, constitutes a request for transfer to

housing of his preference, which is not constitutionally protected speech. . . . Plaintiff's

position would yield absurd results, as every denial of an oral request for protective custody

status would give rise to a First Amendment retaliation claim." (collecting cases)). In

addition,

as with plaintiff's claim against defendant Crystal, the second amended complaint is devoid

of any allegations which plausibly suggest that (1) defendant Meigs threatened plaintiff in any

respect either before or after December 23, 2019, or (2) plaintiff was ever placed in restrictive

confinement at Coxsackie C.F. Under such circumstances, defendant Crystal's vague threat

is also not sufficient to satisfy the adverse action requirement.

       Accordingly, plaintiff's retaliation claim against defendant Meigs is dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim upon which

relief may be granted.

              2. Equal Protection Claims Against Defendants Crystal, Meigs, and
              Montgomery

       Insofar as the second amended complaint details additional instances of defendants

Crystal, Meigs, and Montgomery directing homophobic slurs at plaintiff, as noted in the July

2020 Order, "verbal harassment or profanity alone, unaccompanied by an injury[,] no matter


                                                  8
     Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 9 of 11




how inappropriate, unprofessional, or reprehensible it might seem, does not constitute the

violation of any federally protected right and therefore is not actionable under 42 U.S.C. §

1983." See July 2020 Order at 19 (quoting Moncrieffe v. Witbeck, No. 9:97-CV-0253 (NAM),

2000 WL 949457, at *3 (N.D.N.Y. June 29, 2000)). Moreover, while the alleged use of

homophobic slurs may suggest some level of animus toward plaintiff, or homosexual inmates

at large, as with the amended complaint, the second amended complaint is devoid of any

allegations which plausibly suggest that defendants Crystal, Meigs, and/or Montgomery

subjected plaintiff to disparate treatment by removing him from the Food Services Training

Program.7 To the contrary, the allegations in the second amended complaint plausibly

suggest that plaintiff was initially removed from the Food Services Training Program because

he was "a victim of sexual assault" at another facility, was subsequently reinstated into the

program, and was only removed several months later after receiving a misbehavior report.

See SAC at 6-8. In addition, as with the amended complaint, the second amended

complaint does not identify any similarly situated inmates who were treated differently than

plaintiff with respect to participation in the training program, and the Court has no basis to

plausibly infer from the allegations in the second amended complaint that all homosexual

inmates were prohibited from participating in the Food Services Training Program at

Coxsackie Correctional Facility. Thus, the allegations in the second amended complaint are

insufficient to state an equal protection claim under either a selective enforcement or class-

of-one theory.


        7
           The second amended complaint is also devoid of any non-conclusory allegations which plausibly
suggest that plaintiff was entitled to placement in dormitory housing and/or reinstatement into the Food Services
Training Program following his receipt of a misbehavior report such that not placing him in a dormitory or
reinstating him into the program for a second time might be considered disparate treatment.

                                                        9
       Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 10 of 11




         Accordingly, and for the reasons set forth in the November 2020 Order, plaintiff's

equal protection claims against defendants Crystal, Meigs, and Montgomery are dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted.

                3. Remaining Section 1983 Claims

         Aside from the new allegations discussed above, the Section 1983 claims asserted in

the second amended complaint are based on the same facts and circumstances alleged in

the amended complaint. Indeed, the second amended complaint does not include any

additional allegations that address the deficiencies detailed in the November 2020 Order with

respect to plaintiff's free exercise claims and equal protection claim against defendant

Shanley. See November 2020 Order at 6-12. Nor does the second am ended complaint

include any new allegations that address the deficiencies identified in both the July 2020

Order and the November 2020 Order with respect to plaintiff's retaliation claims against

defendants Montgomery, Crystal, and Shanley based on events that allegedly occurred in

and after May, 2020. See July 2020 Order at 11-15; November 2020 Order at 6-8.

         Accordingly, and for the reasons set forth in the July 2020 Order and November 2020

Order, plaintiff's free exercise claims, equal protection claim against defendant Shanley, and

remaining retaliation claims against defendants Montgomery, Crystal, and Shanley are

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted.8

III.     CONCLUSION


         8
         The Clerk is directed to provide plaintiff with additional copies of the July 2020 Order and November
2020 Order.

                                                       10
    Case 9:20-cv-00648-GTS-ML Document 33 Filed 02/03/21 Page 11 of 11




       WHEREFORE, it is hereby

       ORDERED that this action alleging federal claims under Section 1983 is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted. The Clerk is directed to terminate all of the defendants

and close this case; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on plaintiff, along

with another copy of the July 2020 Order and November 2020 Order.

IT IS SO ORDERED.

Dated: February 3, 2021
       Syracuse, NY




                                              11
